   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 1 of 37 PageID #:666




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )       No. 18 CR 00035
                                                 )       Judge John J. Tharp, Jr.
               v.                                )
                                                 )
JAMES VORLEY and                                 )
CEDRIC CHANU,                                    )
                                                 )
               Defendants.                       )


                            MEMORANDUM OPINION AND ORDER

       This case presents the question of whether a scheme to defraud commodities traders by

placing “spoofing” orders—orders that the trader intends to withdraw before they can be filled—

can constitute wire fraud. The defendants say no, because wire fraud requires the making of a false

statement—an express misrepresentation—and the indictment alleges none. That is not the law.

The Seventh Circuit, moreover, has already held that spoofing can constitute a “scheme to defraud”

under the commodities fraud statute. As there is no material difference between a scheme to

defraud under either statute, the answer to the question presented is, yes: the alleged spoofing

scheme alleged in the indictment adequately charges violations of the wire fraud statute. And given

that the statute has long been recognized to reach implied misrepresentations, and also requires

proof of intent to defraud, the defendants’ contention that the statute is unconstitutionally vague

as applied to the scheme alleged also fails. The defendants also mount a vigorous challenge to

whether the defendants’ spoofing orders were, in fact, misleading and material, but those are

questions for trial. Accordingly, the defendants’ motion to dismiss the indictment is denied.
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 2 of 37 PageID #:666




                                        I. BACKGROUND1

        Defendants James Vorley and Cedric Chanu were precious metals traders at Deutsche Bank

AB. The indictment alleges that for approximately two years, from December 2009 through

November 2011,2 Vorley and Chanu engaged in a scheme to defraud other traders on the

Commodity Exchange Inc. (“COMEX”) that involved interstate wire communications.3 COMEX

used an electronic trading system called “Globex,” which allowed traders to trade futures contracts

from anywhere in the world. During the relevant period, Vorley worked in London; Chanu worked

first in London and later Singapore. The Globex servers, however, were located in Chicago and

Aurora, Illinois, and that is the basis for venue in this District.

        The indictment alleges that the defendants sought “to deceive other traders by creating and

communicating materially false and misleading information regarding supply or demand, in order

to induce other traders into trading precious metals futures contracts at prices, quantities, and times

at which they would not have otherwise traded, in order to make money and avoid losses for the

coconspirators.” Ind. ¶ 4. The mechanics of the alleged scheme are not the focus of the present

dispute, so its operation can be briefly described. The defendants would place one or more orders

for precious metals futures contracts on one side of the market (bid or offer), intending to cancel



        1
         Except as otherwise noted, the facts set forth here are based on the indictment. Allegations
of the indictment are taken as true only for purposes of this motion.
        2
          The brief of amicus Futures Industry Association erroneously states that the conduct at
issue is alleged to have occurred between 2007 and 2013. Brief at 7, ECF No. 107.
        3
        The indictment charges the defendants with conspiracy to commit wire fraud, in violation
of 18 U.S.C. § 1349, and charges each of the defendants with one count of wire fraud, in violation
of 18 U.S.C. § 1343. The indictment alleges that the conspiracy and scheme also involved David
Liew, a third Deutsche Bank precious metals trader. Liew is not charged in this indictment,
however, and has pleaded guilty to a related charge. His involvement has no bearing on the issues
addressed in this opinion, so there is no need to refer further to his participation in the alleged
scheme.


                                                    2
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 3 of 37 PageID #:666




the orders before they could be accepted by other traders. The indictment refers to such orders as

“Fraudulent Orders” because the defendants did not intend to execute them; instead, these orders

were “intended. . . to deceive other traders” about the true supply or demand for the commodity in

question. Id. (Since the principal question presented by the defendants motion is whether these

orders constituted a scheme to defraud, in lieu of “Fraudulent Orders” this opinion will use the

statutory and perhaps somewhat less pejoratively sounding term—“Spoofing Orders”—to refer to

these orders; whether they were, in fact, fraudulent will be determined at trial).4 The indictment

alleges that the Spoofing Orders “were material misrepresentations” regarding the defendants’

intent to trade those orders. Id. ¶ 11. Contemporaneously with placing the Spoofing Orders, the

defendants placed what are referred to as “Primary Orders” on the opposite side of the market.

Unlike the Spoofing Orders, the defendants intended to execute the Primary Orders, which

involved trades that were (at least to the extent that they were visible to the market5) of smaller

volume.

       In theory, at least, the defendants profited from the scheme because the Spoofing Orders

would deceive other traders about supply and demand, misleading them about the likely direction

of the commodity’s price and making the defendants’ Primary Orders, on the other side of the

market, look attractive. Spoofing Orders to buy (bids), for example, would signal (falsely, because

the defendants did not really intend to buy) an increase in demand for the commodity in question,



       4
          The Commodities Exchange Act defines “spoofing” as “bidding or offering with the
intent to cancel the bid or offer before execution.” 7 U.S.C. § 6c(a)(5)(C).
       5
          The indictment alleges that Primary Orders were often placed as “iceberg orders,” which
was a type of order permitted on the COMEX in which only a portion of the order (the tip of the
iceberg) was visible to other traders; when the visible portion of an iceberg order is filled, another
portion becomes visible to the market, with the remainder again hidden. The process repeats until
the entire order is executed or any remaining portion is canceled. Ind. ¶ 1.m.


                                                  3
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 4 of 37 PageID #:666




thereby putting upward pressure on the market price. Id. ¶ 7. Having delivered this false signal of

increased demand to the market, the defendants would then execute Primary Orders that had been

placed to sell the commodity (offers) at a lower price than the Spoofing Order bid price but at a

higher price than the prevailing market price had been before placement of the Spoofing Orders.

Being smaller (at least, so far as was known to the market), the Primary Order would not wholly

counteract the price impact of the Spoofing Orders, allowing the defendants to capture some of the

spread between the preexisting market price and the inflated price bid in the Spoofing Orders.

                                         II. ANALYSIS

       The defendants move pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v) to

dismiss the indictment for failure to state an offense. They also assert, in the alternative, that the

wire fraud statute would be unconstitutionally vague if construed to extend to the defendants’

trading activity. In addition, several business and industry organizations have filed briefs as amici

curiae in support of the defendants’ arguments that the alleged spoofing scheme does not constitute

wire fraud.6

       A.      The Indictment Adequately Alleges the Crime of Wire Fraud.

        An indictment “must be a plain, concise, and definite written statement of the essential

facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An indictment is adequate if it

“(1) states all the elements of the crime charged; (2) adequately informs the defendant of the nature

of the charges so that he may prepare a defense; and (3) allows the defendant to plead the judgment

as a bar to any future prosecutions.” United States v. White, 610 F.3d 956, 958-59 (7th Cir. 2010).




       6
         The Bank Policy Institute, joined by the Chamber of Commerce of the United States of
America, and the Securities Industry and Financial Markets Association, submitted one brief. ECF
No. 96 (“BPI Br.”). The Futures Industry Association submitted another. ECF No. 107 (“FIA Br.”).
The government filed a combined response to both briefs. ECF No. 111 (“USA Resp. to Amici”).


                                                  4
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 5 of 37 PageID #:666




Facts alleged in the indictment must be taken as true, United States v. Moore, 563 F.3d 583, 586

(7th Cir. 2009), but an indictment need not allege facts sufficient to establish all elements of the

offense. “In general, an indictment that tracks the words of a statute to state the elements of the

crime is acceptable, provided that the indictment states sufficient facts to place a defendant on

notice of the specific conduct at issue. White, 610 F.3d at 958-59.7 And “[w]hen the charge is mail

fraud,8 this court uses a broad rather than a technical standard to determine the sufficiency of an

indictment.” United States v. Palumbo Bros., 145 F.3d 850, 868 (7th Cir. 1998).

       The defendants acknowledge that the indictment provides adequate notice of the conduct

alleged to have violated the wire fraud statute. Oral Arg. Tr. at 45, ECF No. 91. Their argument is

that the indictment fails because it does not allege facts that show that they made any false

statements. The defendants contend that because the indictment alleges (concedes, from the

defendants’ perspective) that the orders the defendants placed on the COMEX were real, at-risk,

offers that the defendants were obligated to, and did, fill if they were accepted before the

defendants could withdraw them, their conduct in placing those orders could not have violated the

wire fraud statute. Their argument is simple: Wire fraud requires a false statement and in placing



       7
          The defendants assert that “conclusory allegations of the essential elements of the charged
offense cannot save an indictment from dismissal under Rule 12.” Def Mem. at 10, ECF No. 76.
They cite no authority for that proposition, however, which seems to be lifted from Supreme Court
precedent describing pleading standards in civil, not criminal, cases. The Seventh Circuit has
expressly rejected the proposition that the sufficiency of an indictment’s allegations should be
measured by the pleading standards applicable in civil cases. United States v. Vaughn, 722 F.3d
918, 926 (7th Cir. 2013) (declining “to adopt the civil pleading standards articulated by the
Supreme Court in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L.Ed.2d 929
(2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009), to assess
the sufficiency of a criminal indictment”).
       8
         It is undisputed that the mail and wire fraud statutes should be interpreted in same manner.
See Carpenter v. United States, 484 U.S. 19, 25 n.6 (1987). This opinion therefore relies, without
further acknowledgement of the distinction, on precedent construing both statutes.


                                                 5
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 6 of 37 PageID #:666




the Spoofing Orders they made no false statements. Their orders communicated no representation

beyond the terms of the orders themselves—that the bidding or offering party would fill the order

at the stated terms if the order were accepted before it is canceled. As it is undisputed—the

complaint does not allege otherwise—that the defendants intended to, and did, fill any of their

orders that were accepted while open on the market, their orders were, they insist, bona fide rather

than fraudulent.

       It’s not quite that simple. The defendants’ arguments come up short in two respects, one

legal and one factual. As a question of law, the defendants’ argument that a wire fraud conviction

requires proof of a false statement is inconsistent with both the history of the wire fraud statute

and Circuit precedent. That the indictment alleges no affirmative misrepresentations by the

defendants does not mean that the defendants could not have engaged in a scheme to defraud by

means of implied misrepresentations. And whether the defendants’ Spoofing Orders carried with

them any implied misrepresentations is the central fact question presented by the indictment. The

defendants insist that real, at-risk, market orders communicate nothing beyond the offer to trade at

the terms stated and that the Spoofing Orders did not deceive other traders about anything material

to their trading decisions. That factual assault on the allegations of the indictment, however, must

be made at trial.

                       Wire fraud does not require proof of a false statement.

       The defendants maintain that to prove a wire fraud violation, the government must prove

that a defendant made a false statement—an affirmative misrepresentation. “Without a false

statement or misrepresentation,” they declare, “there simply is no wire fraud.” Def. Br. at 11, ECF

No. 76. And because the government concedes that the indictment alleges no false statements, Oral

Arg. Tr. at 36, ECF No. 91, if the defendants are right to say that wire fraud requires proof of an




                                                 6
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 7 of 37 PageID #:666




affirmative misrepresentation, then the allegations fail to set forth the necessary elements of the

crime of wire fraud and the indictment must be dismissed.

       On this point, however, the defendants are simply wrong. The wire fraud statute proscribes

not only false statements and affirmative misrepresentations but also “the omission or concealment

of material information, even absent an affirmative duty to disclose, if the omission was intended

to induce a false belief and action to the advantage of the schemer and the disadvantage of the

victim.” United States v. Weimert, 819 F.3d 351, 355 (7th Cir. 2016).9 And that is precisely what

the indictment alleges here: that the defendants did not disclose, at the time they placed their

Spoofing Orders, their intent to cancel the orders before they could be executed, inducing by the

placement of those orders a false belief about the supply or demand for a commodity, so that the

market would move in a direction that favored the Primary Orders, to their benefit and to the

detriment of traders in that market who were not privy to the fact that the defendants intended to

cancel the Spoofing Orders before they were accepted.

       The scheme alleged in this case is materially the same as the commodities fraud scheme

charged in United States v. Coscia, 866 F.3d 782 (7th Cir. 2017). There, as here, the government

prosecuted a trader who had executed a scheme to create the illusion of market movement in one

direction by placing large spoofing orders that he intended to withdraw from the market before

they could be filled while placing orders on the other side of the market that could be filled at a




       9
          This is but the first of three reasons that the defendants’ heavy reliance on United States
v. Weimert, 819 F.3d 351 (7th Cir. 2016) is misplaced. See also infra notes 23 and 28. The
defendants’ position that wire fraud requires a false statement cannot be squared with Weimert’s
acknowledgment that “actionable deception [under the mail and wire fraud statutes] can include
false statements of fact, misleading half-truths, deceptive omissions, and false promises of future
action.” Id. at 357 (emphasis added).


                                                 7
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 8 of 37 PageID #:666




better price as the market reacted to the spoofing orders.10 Id. at 788-89. After the jury convicted

Coscia of violating subsection (1) of the commodities fraud statute, 18 U.S.C. § 1348, the Seventh

Circuit upheld the conviction against a challenge—the same challenge the defendants make here—

that the scheme was not fraudulent because the spoofing orders “were fully executable and subject

to legitimate market risk.” 866 F.3d at 799. Acknowledging the truth of the contention, however,

the Court of Appeals rejected its relevance. Even though the spoofing orders were executable until

canceled, the court held that the spoofing scheme was nevertheless “deceitful” because at the time

Coscia placed the spoofing orders, he intended to cancel them. Id.; see also id. at 800 (the deceitful

nature of the spoofing scheme derives from the intent to evade execution of the orders).

       In the face of the Seventh Circuit’s unequivocal holding that futures orders placed with an

undisclosed intent to cancel them before they are filled can be fraudulent, the defendants

acknowledge that “there is some precedent” that spoofing violates subsection (1) of the

commodities fraud statute and therefore assume “for the sake of argument” that a scheme to place

orders that one intends not to fill constitutes a species of commodities fraud. Def. Br. at 8, 10, ECF

No. 76. But, they urge, the failure to disclose such intent is not fraudulent in the context of this



       10
          The defendant in Coscia was a high-frequency trader and the spoofing scheme for which
he was convicted involved programmed trades. See 866 F.3d at 786. The indictment in this case
does not allege that the defendants engaged in high-frequency programmed trades, and the
defendants’ briefs refer to the defendants as “manual” traders. See, e.g., Def. Br. at 1 and 7, ECF
No. 76. That information lies outside the boundaries of the indictment, but the Court does not
understand the government to dispute it. At oral argument, defense counsel argued that Coscia
could be distinguished on the basis that the orders there were illusory because Coscia’s program
was able to cancel most of the spoofing orders (all but .08 %) before execution, whereas no such
“spoofing machine” was alleged in connection with the defendants’ trading. But the speed at which
spoofing occurred does not necessarily distinguish the implied misrepresentations in both cases as
to the traders’ intent, at the time the order is placed, to have the trade executed. And any such
arguments will depend on facts to be determined at trial. See infra at 29-30. The indictment alleges
that the defendants’ intended to cancel the Spoofing Orders before they were filled and, for now,
that allegation must be taken as true.


                                                  8
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 9 of 37 PageID #:666




case because “mere failure to disclose, absent something more, does not constitute fraud under the

mail and wire fraud statutes.” Id. at 10.

       In seeking to limit Coscia’s import to commodities fraud charges, the defendants’

acknowledgment of the Seventh Circuit’s holding is far too grudging. Coscia plainly held that a

spoofing scheme can constitute a “scheme to defraud.” 866 F.3d at 796-97. That holding is

controlling authority, binding on this Court, and must be confronted head on: A spoofing scheme

like the one the defendants are alleged to have engaged in is a scheme to defraud under the

commodities fraud statute. The wire fraud statute, like the commodities fraud statute at issue in

Coscia, requires proof of a scheme to defraud. Per force, unless a “scheme to defraud” under the

commodities fraud statute means something different than a “scheme to defraud” under the wire

fraud statute, a spoofing scheme that employs interstate wire communications constitutes wire

fraud as well.11

       The defendants contend that “scheme to defraud” does mean something different under the

wire fraud statute. Wire fraud, they maintain, has a “special requirement”—namely, proof of an

affirmative misrepresentation. Oral Arg. 1/24/19 Tr. at 11-12, ECF No. 91. To understand the

argument, it is necessary to compare the two statutes. Their language is similar, but their structures

are different. The defendants seek to exploit that structural distinction in arguing that the meaning

of “scheme to defraud” differs between the two.


       11
          Redundancy between these statutes does not suggest that the scope of either should be
limited. As the Supreme Court has explained, “[f]or better or worse, redundancy abounds in both
the criminal law.” Marinello v. United States, 138 S. Ct. 1101, 1114–15 (2018). See also, e.g.,
Yates v. United States, 135 S. Ct. 1074, 1096 (2015) (“Overlap—even significant overlap—
abounds in the criminal law.”); Loughrin v. United States, 573 U.S. 351, 358 n.4 (2014) (“No
doubt, the overlap between the two clauses is substantial on our reading, but that is not uncommon
in criminal statutes”); Hubbard v. United States, 514 U.S. 695, 714, n.14 (1995) (“Congress may,
and often does, enact separate criminal statutes that may, in practice, cover some of the same
conduct”).


                                                  9
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 10 of 37 PageID #:666




       As relevant here, the wire fraud statute, 18 U.S.C. § 1343, makes it a crime to use interstate

wire communications to further “any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises.” The commodities

fraud statute, 18 U.S.C. § 1348, also proscribes any “scheme or artifice to defraud” or to obtain

money or property “by means of false or fraudulent pretenses, representations, or promises,” but

it separates these prohibitions into two subsections. The first, § 1348(1), makes criminal “a scheme

or artifice to defraud any person” in connection with a commodity; the second, § 1348(2), makes

criminal “a scheme or artifice to obtain, by means of false or fraudulent pretenses, representations,

or promises,” money or property in connection with a commodities transaction.

       At bottom, the defendants ground the distinction they claim between a commodities fraud

violation and a wire fraud violation on the premise that the commodities fraud statute defines two

species of commodities fraud, one that does not require a false statement and one that does.

Whereas subsection (2) of the commodities fraud statute requires proof of an affirmative

misrepresentation (“false or fraudulent pretenses, representations, or promises”), they observe that

subsection (1), under which the defendant in Coscia was convicted, requires no such proof. The

wire fraud statute, they assert, is therefore different; its elements are “distinct from and far more

exacting than the elements of subsection 1 of the commodities fraud statute.” Def. Br. at 12. That

is so, they contend, because the wire fraud statute—which is not divided into two subsections—

does not define two species of fraud, but one. And that single species, the insist, “always” requires

a false statement or affirmative misrepresentation. Def. Br. at 11-12, ECF No. 76.

       There is no dispute that commodities fraud under § 1348(1) requires no proof of an

affirmative misstatement while § 1348(2) does. So said the Seventh Circuit in Coscia. 866 F.3d at




                                                 10
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 11 of 37 PageID #:666




796.12 And in arguing that the wire fraud statute, by contrast, sets forth only one offense, the

defendants are also on solid ground; the wire fraud statute does not have subparts and neither the

government nor the defendants maintain that a violation of § 1343 may be implicitly subdivided

into two offenses, one that involves schemes to defraud and another that involves schemes to obtain

money or property by means of false or fraudulent pretenses, representations, or promises.” Wire

fraud, the defendants correctly maintain, makes it one crime to engage in “any scheme or artifice

to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises” by means of interstate wire communications. Where they go astray,

however, is in defining that single offense as one that “always” requires proof of “false or

fraudulent pretenses, representations, or promises.” That the wire fraud statute does not distinguish

between violations predicated on false statements and those that are not—that it does not divide

schemes to defraud into two distinct categories as does the commodities fraud statute—does not

mean that all wire fraud violations require proof of the former. Rather, it merely means that the

wire fraud statute extends to all schemes to defraud involving wire transmissions, including those

in which the scheme is carried out by means of false statements. False statements are not required,

however, for liability under the mail and wire fraud statutes.

       The somewhat peculiar history of the mail fraud statute reveals the defendants’ error. As

the Supreme Court explained in McNally v. United States, 483 U.S. 350 (1987), as originally

enacted in 1872, the mail fraud statute set forth “a general proscription against using the mails . . .

in furtherance of ‘any scheme or artifice to defraud.’” Id. at 356. As such, the statute reached all

schemes “to defraud” others of money or property. Id. at 358-59. “[T]he words ‘to defraud,’” the



       12
        As noted infra, at __ n.__, this is not the equivalent of saying that the Seventh Circuit
was “unwilling to conclude” that spoofing involves a false statement.


                                                  11
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 12 of 37 PageID #:666




McNally Court further noted, “commonly refer ‘to wronging one . . . by dishonest methods of

schemes,’ and ‘usually signify the deprivation of something of value by trick, deceit, chicane or

overreaching.’” Id. at 358 (quoting Hammerschmidt v. United States, 265 U.S. 182, 188 (1924)).

The statute included no requirement that the scheme to defraud include false statements.

       As such, when enacted the mail fraud statute was consistent with the prevailing meaning

of what it meant “to defraud”—a paradigmatic common-law term. Universal Health Services, Inc.

v. United States ex rel. Escobar, 136 S. Ct. 1989, 1999 (2016) (“Escobar”); Carter v. United States,

530 U.S. 255, 266 (2000) (“defraud” is a common-law term). And “it is a settled principle of

interpretation that, absent other indication, Congress intends to incorporate the well-settled

meaning of the common-law terms it uses.” Escobar, 136 S. Ct. at 1999; see also United States v.

Doherty, 969 F.2d 425, 429 (7th Cir. 1992) (citing Felix Frankfurter, Some Reflections on the

Reading of Statutes, 47 COLUM L. REV. 527, 537 (1947) (“when a term is ‘transplanted from

another legal source, whether the common law or other legislation, it brings the old soil with it”).

Indeed, the Supreme Court has expressly held that “Congress implicitly incorporated [the]

common-law meaning” of “defraud” into the mail, wire, and bank fraud statutes. Neder v. United

States, 527 U.S. 1, 22 (1999).13 And “when Congress enacted the wire fraud and bank fraud statutes


       13
           Neder did not involve commodities fraud, so the absence of a reference to the
commodities fraud statute carries no negative implication. To the contrary, § 1348 had not yet been
enacted when Neder was decided. Its post-Neder enactment of § 1348, employing the same
“scheme to defraud” formulation is further evidence that Congress intended no distinction between
the meaning of the phrase in the mail and wire fraud statutes on the one hand and the bank and
securities/commodities fraud statutes on the other. See, e.g., Davis v. Michigan Dep't of Treasury,
489 U.S. 803, 813 (1989) (“When Congress codifies a judicially defined concept, it is presumed,
absent an express statement to the contrary, that Congress intended to adopt the interpretation
placed on that concept by the courts.”).




                                                12
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 13 of 37 PageID #:666




. . . the well-settled meaning of ‘fraud’ required a misrepresentation or concealment of material

fact.” Neder, 527 U.S. at 22 (emphasis added). “Because common-law fraud has long encompassed

certain misrepresentations by omission,” Escobar, 136 S. Ct. at 1999, it is reasonable to infer that

in generally proscribing a “scheme or artifice to defraud” in enacting the original mail fraud statute

in 1872, Congress intended to incorporate the common law’s prohibition on fraud by omission as

well as fraud by affirmative misstatement. Cf. Escobar, at 1999 (prohibition of false or fraudulent

claims under the False Claims Act covers frauds by implied misrepresentations by omission as

well as by express falsehoods).

       The language on which the defendants premise their argument—“or for obtaining money

or property by means of false or fraudulent pretenses, representations, or promises”—was not

added to the mail fraud statute until 1909. Contrary to the implication of the defendants’ argument,

the addition of this phrase was not intended to add a false statement requirement to the elements

of mail fraud. As the Supreme Court recounted in McNally, the 1909 amendment merely codified

the Court’s earlier holding in Durland v. United States, 161 U.S. 306, 313 (1896), that schemes to

defraud include “suggestions and promises as to the future.” See 483 U.S. at 358-59. Critical to

the question at issue in this case, the McNally court held that the 1909 amendment worked no

change to the meaning of a “scheme to defraud” in the mail fraud statute; it merely “made it

unmistakable” that the statute reached the schemes described in the amendment “as well as other

frauds involving money or property.” Id. at 359 (emphasis added).14 In other words, frauds




       14
           The McNally Court reached this conclusion on its way to holding that the mail fraud
statute did not extend to honest services fraud. That holding, of course, was superseded by the
enactment of 18 U.S.C. § 1346, which clarified that the phrase “scheme or artifice to defraud” . . .
“includes a scheme or artifice to deprive another of the intangible right of honest services.” The
legislative extension of the mail fraud statute to schemes to deprive others of the intangible right


                                                 13
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 14 of 37 PageID #:666




involving false statements are only a subset of frauds actionable under the mail fraud statute; the

statute reaches “other frauds,” not involving false statements, as well.

       The Supreme Court subsequently confirmed this understanding in Loughrin v. United

States, 573 U.S. 351 (2014), explaining that McNally understood the mail fraud statute to define a

single offense: using the mails to advance a “scheme to defraud.” Id. at 359. “The back half” of

the wire fraud statute—i.e., the 1909 amendment—the Court held, did not make any substantive

change to the meaning of that provision; it merely “clarified that the front [i.e., the “scheme to

defraud” provision] included certain conduct, rather than doing independent work.” Id. at 359

(emphasis added). In short, a “scheme to defraud” under the wire statute meant the same thing

both before and after the 1909 amendment; the addition of the phrase “by means of false or

fraudulent pretenses, representations, or promises” did not limit the crime of mail fraud to schemes

accomplished by affirmative misrepresentations. So, yes, the mail fraud statute sets forth “just one

offense—using mails to advance a scheme to defraud.” But no, a scheme to defraud does not

require proof of an affirmative misrepresentation; frauds by omission were actionable under the

mail fraud statute when it was enacted and remain so today.

        Recognizing that a scheme to defraud under the mail fraud statute does not require a false

statement, in Coscia the Seventh Circuit expressly approved the district court’s use of this Circuit’s

pattern instructions for mail and wire fraud cases to define the meaning of “scheme to defraud” in

the context of a charge of commodities fraud under § 1348(1). As relevant here, the Court of

Appeals defined that term as “a plan or course of action intended to deceive or cheat another. A

scheme to defraud need not involve any false statement or misrepresentation of fact.” 866 F.3d




of honest services, however, does not implicate the question of whether a “scheme to defraud”
under the statute requires a false statement.


                                                 14
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 15 of 37 PageID #:666




at 799 n.70 (emphasis added). Given that the Seventh Circuit borrowed the definition of a “scheme

to defraud” from the mail and wire fraud instructions, the defendants’ contention that Coscia’s

holding that a spoofing scheme constitutes a scheme to defraud is “irrelevant” to an assessment of

the wire fraud charge in this case is plainly wrong. If spoofing can be a scheme to defraud under

§ 1348(1)—and it can, the Seventh Circuit has held—it can be a scheme to defraud under the wire

fraud statute as well.

       Coscia, moreover, represents only this Circuit’s most recent confirmation of the

equivalence of the meaning of “scheme to defraud” across the federal fraud statutes set forth in

Chapter 63 of Title 18; it broke no new ground in that respect. The Seventh Circuit expressly

confirmed the same point almost thirty years ago, before the commodities fraud statute had even

been enacted. In United States v. Doherty, 969 F.2d 425 (7th Cir. 1992), the Seventh Circuit held

that check-kiting constitutes a scheme to defraud under the bank fraud statute, 18 U.S.C. § 1344.

The bank fraud statute plainly served as the model for § 1348, the latter-enacted securities fraud

statute, which was in turn subsequently amended in 2002 to include commodities fraud.

Addressing subsection (1) of the bank fraud statute, which mirrors subsection (1) of § 1348, the

Seventh Circuit held that its plain meaning encompasses check-kiting:

       The plain meaning of “scheme” is a “design or plan formed to accomplish some
       purpose,” or “a plan, design, or program of action to be followed.” To “defraud”
       means “[t]o practice fraud,” “to cheat or trick,” or “to deprive of a right or property
       by fraud”; “fraud” means “deceit, trickery, or breach of confidence, used to gain
       some unfair or dishonest advantage.” Check kiting, at root, is a plan designed to
       separate the bank from its money by tricking it into inflating bank balances and
       honoring checks drawn against accounts with insufficient funds. It certainly is
       encompassed within the ordinary meaning of the term “scheme to defraud.”

Doherty, 969 F.2d at 428 (internal citations to sources of quoted phrases omitted).

       The Doherty court then addressed the defendant’s argument that check-kiting cannot

constitute a scheme to defraud because it does not involve the making of a false statement or



                                                 15
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 16 of 37 PageID #:666




representation (the Supreme Court having held in Williams v. United States, 458 U.S. 279 (1982),

that presentation of a bank check is not a representation that there are sufficient funds in the

account to cash the check). The defendant maintained that the term “scheme to defraud” has the

same meaning under the § 1344(1) as it has under the mail and wire fraud statutes, and—like the

defendants here—argued that one cannot commit mail or wire fraud without making a false

statement or misrepresentation of fact. 969 F.2d. at 429. The Seventh Circuit confirmed the first

proposition but squarely rejected the second, holding that violation of the mail and wire fraud

statutes requires no affirmative misrepresentation:

       We agree with Doherty that “scheme to defraud” means the same thing under
       §§ 1341, 1343 and 1344, but our agreement ends there, for we are not persuaded
       that the term has as cramped a meaning as he contends. . . . Indeed, we have
       explicitly recognized . . . that a course of conduct not involving any factual
       misrepresentation can be prosecuted as a “scheme to defraud” under the mail
       and wire fraud statutes.

       This should come as no surprise. As its ordinary meaning suggests, the term
       “scheme to defraud” describes a broad range of conduct, some which involve
       false statements or misrepresentations of fact and others which do not. This was
       commonly understood in 1984 when Congress enacted § 1344. In construing
       § 1344(1), we must presume that Congress was aware of the settled judicial
       interpretation of “scheme to defraud” under §§ 1341 and 1343, and that it intended
       to incorporate that interpretation when enacting § 1344. [O]ne need not make a
       false representation to execute a scheme to defraud.

Id. (internal case citations and quotations omitted; emphasis added). If, as the Seventh

Circuit has instructed, “scheme to defraud means the same thing” under the mail and wire

fraud statutes as it does under bank fraud statute, it is difficult to conjure a reason to

conclude that it means something different in the context of the commodities fraud statute,

which was modeled on, and save for the specific fraud varietal it targets, is substantively




                                                16
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 17 of 37 PageID #:666




identical to, the bank fraud statute.15 The defendants undertake no such explanation;

indeed, neither their briefs, nor those of amici, even cite Doherty.16

       The Doherty opinion also puts the lie to the defendants’ bald contention that there are “no

prosecutions brought under the mail and wire fraud act where there is not a false representation.”

Oral Arg. Tr. at 23, ECF No. 91. As Doherty observed, this Circuit has repeatedly recognized “that

a course of conduct not involving any factual misrepresentation can be prosecuted as a ‘scheme to

defraud’ under the mail and wire fraud statutes.” 969 F.2d at 429. The Doherty court identified

two bookend exemplars, spanning 60 years, of such cases: United States v. Richman, 944 F.2d 323

(7th Cir. 1991) and Fournier v. United States, 58 F.2d 3 (7th Cir. 1932). In Richman, the Court of

appeals affirmed mail and wire fraud convictions while rejecting as “an obvious misstatement of

the law” an argument that mail fraud requires the making of a false statement “because ‘the mail

fraud statute proscribes fraudulent schemes’ rather than specific misrepresentations to the party to

be defrauded.” 944 F.2d at 332 n.10 (quoting United States v. Keane, 852 F.2d 199, 205 (7th Cir.

1988) (emphasis in original). Decades earlier, in Fournier, the Court of Appeals similarly

observed, in affirming a mail fraud conviction, that to establish a scheme to defraud, “it is not

necessary that there should be actual misrepresentation of an existing fact. It is sufficient if the




       15
           Several circuits have also held that a “scheme to defraud” under the health care fraud
statute, 18 U.S.C. § 1347, which also has the same two-part structure as the commodities fraud
statute, means the same thing as a “scheme to defraud” under the wire fraud statute. See United
States v. Bertram, 900 F.3d 743, 748–49 (6th Cir. 2018), cert. denied, 139 S. Ct. 852, 202 L. Ed.
2d 582 (2019); United States v. Palin, 874 F.3d 418, 425 (4th Cir. 2017).
       16
            To be fair, however, neither does the Government’s.


                                                 17
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 18 of 37 PageID #:666




proposed venture be presented in such a way as is calculated to carry out the intent to deceive.” 58

F.2d at 5.17

        Indeed, this is not even the first wire fraud prosecution of precious metals commodities

traders that has affirmed that implied misrepresentations violate the statute. In United States v.

Dial, 757 F.2d 163 (7th Cir. 1985), the Seventh Circuit affirmed mail and wire fraud convictions

of two futures brokers who had defrauded their customers and other traders by trading ahead of

customer orders without meeting margin requirements. This scheme involved no affirmative

misstatements but only nondisclosure: the brokers did not disclose, to their customers or to other

traders, that they were trading ahead of customer orders and that they were trading without margin.

This conduct, the court said, “was a scheme to defraud in a rather classic sense”—namely, “in the

common law sense [that] deceit is committed by deliberately misleading another by words, by acts,

or , in some instances . . . by silence.” 757 F.2d at 168. Notably, the wire fraud scheme was

actionable not only because it deceived the brokers’ customers, to whom they owed a fiduciary

duty, but also because it deceived other traders, to whom no fiduciary duty was owed, about actual

supply and demand by injecting orders that were not backed by margin reserves. “Trading without

margin,” the Dial court explained, “gives a misleading signal, because a signal not backed by any

cash.” 757 F.2d at 169. Such trades could mislead because they “would lack the stimulus to sober



        17
           In addition to Doherty, other cases have confirmed the principle in analogous contexts.
See, e.g., Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 659 (7th Cir. 2015) (denying
motion to dismiss RICO claim based on predicate acts of mail fraud and holding that absence of
false statements did not matter to validity of mail fraud allegations because “omission or
concealment of material information can be sufficient to constitute mail or wire fraud”); United
States v. LeDonne, 21 F.3d 1418, 1426 (7th Cir. 1994) (like Doherty, affirming bank fraud
conviction and holding that a “scheme to defraud . . . may or may not include conduct involving
false statements or misrepresentations of fact. . . . Put another way, the focus of the offense of a
‘scheme to defraud’ is on the “intended end result, not on whether a false representation was
necessary to effect the result.”).


                                                18
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 19 of 37 PageID #:666




reflection that comes from having to put one’s money where one’s mouth is.” Id. That is the same

sort of deception at issue in this case: failing to disclose information about commodities orders

that was necessary for other traders to understand whether the orders—and the supply and demand

they purported to represent—were bona fide. 18 With respect to its affirmation that trading on the

unmargined account constituted a scheme to defraud counterparties, Dial, a prosecution under the

mail and wire fraud statutes, cannot be meaningfully distinguished from this case.19



       18
          Dial also rebuts the FIA’s contention (made without apparent irony) that congressional
regulation of the commodities markets “implicitly preclude[s]” application of the wire fraud
statute. FIA Br. at 8-13 In Dial, the court noted that the defendants had not argued “that the
Commodity Futures Trading Act supersedes the federal mail or wire fraud statutes” and concluded
that they were “wise not to make the argument.” 757 F.2d at 167 (citing United States v. Brien,
617 F.2d 299, 309–11 (1st Cir.1980)). In Brien, the First Circuit rejected the argument that the
CEA occupied the entire field of commodities futures regulation in affirming mail and wire fraud
convictions of a group of defendants who operated a boiler room operation selling futures
contracts, holding that there was no evidence to overcome the strong presumption against implied
repeal of statutes. Id. at 310.

        The passage of time has done nothing to strengthen the argument. To the contrary, the
argument that the mail and wire fraud statutes have no role to play in the regulation of the financial
markets stands in marked tension with the fact that in the Sarbanes-Oxley Act of 2002, Congress
saw fit to increase the maximum statutory penalties for mail and wire fraud from five years to
twenty. See SARBANES-OXLEY ACT OF 2002 § 903, PL 107–204, July 30, 2002, 116 Stat 745. Nor
can it be squared with the amendment of the securities fraud law, 18 U.S.C. § 1348, in 2009 to
make commodities fraud—whether involving affirmative false statements or not—actionable
under the general criminal code. See FRAUD AND ENFORCEMENT AND RECOVERY ACT OF 2009
(FERA) § 2(e), PL 111-21, May 20, 2009, 123 Stat 1617.

        All this explains, perhaps, why the defendants have advanced no such argument in their
briefs. Indeed, they appear to disavow it. Reply at 14 (“Defendants do not contend that Dodd-
Frank’s anti-spoofing provision preempted any other laws.”).
       19
          Which is not to say that the defendants don’t try. See Reply Br. at 9 & n.8, ECF No. 85.
They argue that Dial involved the placement of riskless orders (because the orders were not backed
by margin) whereas their Spoofing Orders were “at risk” orders, but that is not a meaningful
distinction. Both cases involve orders that misrepresented the risk that prospective counterparties
faced—in Dial because the orders were not backed by cash and here because the defendants
intended to cancel the orders before they could be executed (and therefore placed them without
regard to their financial impact if the scheme did not succeed). More broadly, both cases involved
the placement of orders that provided false information to the market about supply and demand.


                                                 19
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 20 of 37 PageID #:666




       Despite this history and precedent, the defendants attempt to support their contention that

wire fraud requires an affirmative misrepresentation by tracing a line of cases, beginning with

Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 299 (7th Cir. 2003), in which (they say) the

Seventh Circuit has “held repeatedly” that “the making of a false statement or material

misrepresentation” is always “a necessary element of mail or wire fraud.” Opening Br. at 2, ECF

No. 76 (emphasis in original). In fact, not one of the cases cited has so held and the entire argument

is a house of cards that collapses when Aztar, its foundation, is removed.20 In Aztar, the Seventh

Circuit held that the RICO claim under review, predicated on mail fraud as the racketeering

activity, was so frivolous that it failed to invoke federal subject matter jurisdiction because the

statements at issue were not remotely misrepresentations. The court did not so much as advert to

the question of whether implied misrepresentations may support a wire fraud scheme to defraud

required an affirmative misrepresentation and “passing by such a question in silence does not



The Spoofing Orders were deceptive in this regard because they (allegedly) signaled the presence
of illusory interest in selling or buying the commodity in question and the failure to disclose that
they were trading on an account without margin deceived the defendants’ counterparties in Dial
in the same way—by signaling illusory demand. As the Seventh Circuit explained, the orders
unsupported by margin were similarly deceptive because they “confused the market by signaling
the presence of big buyers who had not in fact put up any money.” 757 F.2d at 170.

        The defendants also argue that the defendants in Dial actively concealed the fraudulent
nature of the trades at issue, but in doing so conflate the scheme to defraud with the defendants’
intent to defraud. The court’s reference to evidence that the defendants’ efforts to actively conceal
the scheme came in the context of discussing their intent, not whether their omissions constituted
a scheme to defraud (that is, a scheme that, regardless of intent, would deceive their
counterparties). Id. (the “defendants’ elaborate efforts at concealment provide powerful evidence
of their own consciousness of wrongdoing”); see also id. at 169 (contrasting breach of fiduciary
duty as to employer by means of active concealment with absence of such duty regarding
counterparties, but holding that, as to the counterparties, “trading in an unmargined account was
an active misrepresentation and hence actionable even without a breach of fiduciary duty”).
       20
          “Always” is a word inserted by the defendants; so far as this court has seen, the Seventh
Circuit has never employed that term in connection with a discussion of the requirements for mail
and wire fraud convictions.


                                                 20
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 21 of 37 PageID #:666




establish a precedent.” United States v. Keane, 852 F.2d 199, 203 (7th Cir. 1988). To the contrary,

even in describing the elements of mail and wire fraud, the Aztar court acknowledged that

concealment of a material fact also suffices.

       Aztar, then, is a shaky foundation for the defendants’ argument and they do nothing to

reinforce it by lifting summary statements of the elements of mail and wire fraud offenses from

subsequent cases divorced from the factual context the courts were examining. Next in line is

United States v. Stephens, 421 F.3d 503 (7th Cir. 2005). Apart from the fact that the opinion quotes

Aztar, the defendants’ reliance on this case is inexplicable because the Stephens court expressly

affirmed that “a misleading omission is actionable as fraud.” Id. at 507 (emphasis added). The

court of appeals then went on to reject the defendant’s argument that he was not guilty of wire

fraud because he had made no misrepresentations or misleading omissions,” holding that the

defendant had engaged in “the type of pattern of deceit that properly demonstrates a scheme to

defraud.” 421 F.3d at 509. Stephens also relied on the Seventh Circuit’s prior decision in United

States v. Lack, 129 F.3d 403 (7th Cir. 1997), where the court similarly found that the defendant’s

“pattern of deceit” constituted a scheme to defraud. 129 F.3d at 406. Notably, in Lack there is not

even a boilerplate statement to the effect that an affirmative misrepresentation is required for a

scheme to defraud; rather, the Court reiterated the Supreme Court’s explanation in McNally, 483

U.S. 350, 358 (1987), that the words “scheme to defraud” in the mail fraud statute “refer to

wronging one in his property rights by dishonest methods or schemes, and usually signify the

deprivation of something of value by trick, deceit, chicane or overreaching.” No false statement

required.

       United States v. Sloan, 492 F.3d 884, 890 (7th Cir. 2007), also invoked by the defendants,

similarly fails to shore up their construct. In Sloan, the court quoted Stephens, quoting Aztar, and




                                                21
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 22 of 37 PageID #:666




the case involved both affirmative misrepresentations and misleading “half-truths.” It does not

remotely support the proposition that the defendants must have made affirmative

misrepresentations to be guilty of wire fraud. The same is true of United States v. Powell, 576 F.3d

482, 490 (7th Cir. 2009) (citing Sloan and Stephens), in which the defendant’s liability was

premised on “significant” and “material” omissions rather than affirmative misstatements, and of

United States v. Sheneman, 682 F3d 623, 628-29 (7th Cir. 2012) (quoting Powell and Sloan),

where the court easily dismissed the argument that there was no scheme to defraud as a “non-

starter” because “there was an abundance of evidence . . . detailing the numerous false statements

and material misrepresentations” of the defendant.

       The defendants attempt to put a capstone on this tenuous construct by selectively quoting

this Circuit’s pattern instructions on mail and wire fraud. The defendants quote the pattern

instruction that sets out only the bare elements of the offense for the proposition that “the

government must prove . . . . that the scheme to defraud involved a materially false or fraudulent

pretense, representation, or promise.” Seventh Circuit Patt. Inst. §§ 1341, 1343 at 402 (2017 ed.).21

Invoking these pattern jury instructions is unavailing for several reasons. First, as a matter of law,

in Doherty the Seventh Circuit rejected precisely the same attempt to rely on this formulation for

the proposition that the mail and wire fraud statutes require an affirmative misrepresentation,

noting that this Circuit’s pattern instructions “were never intended to have the force of law in this

Circuit,” and that this particular instruction is at odds with Circuit case law to the extent that it

suggests that “scheme to defraud” requires an affirmative misrepresentation. 969 F.2d at 429 (“The




       21
          This is the citation provided by the defendants. The instruction for the elements of mail
and wire fraud appears at page 424 of the current pattern instructions, which include updates made
in 2018. See http://www.ca7.uscourts.gov/pattern-jury-instructions/7th_criminal_jury_instr.pdf.


                                                 22
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 23 of 37 PageID #:666




aforementioned pattern jury instructions notwithstanding, one need not make a false

representation to execute a scheme to defraud.”) (emphasis added).

       Second, even on its own terms, the defendants’ invocation of the pattern instructions on

mail and wire fraud fails. If one turns to the pattern instruction defining the term “scheme to

defraud,” as that term is used in the elements instruction, one reads that “A materially false or

fraudulent pretense, representation, or promise may be accomplished by an omission or the

concealment of material information.” Seventh Circuit Patt. Inst. §§ 1341, 1343 at 427 (through

2018 update) at 427. The committee comments to this pattern instruction similarly note that “cases

interpreting the statutes hold that omissions or concealment of material information may constitute

money/property fraud without proof of a duty to disclose the information pursuant to a specific

statute or regulation.” And the cases cited for this observation include, among others, several upon

which the defendants have built their house of cards—specifically Powell and Stephens. The

Circuit’s pattern instructions, then, recognize that a scheme to defraud effected by the

nondisclosure of material information can constitute a scheme that involves a “false or fraudulent

pretense, representation, or promise.”22

       In light of the foregoing, the defendants’ contention that wire fraud requires proof of an

affirmative misrepresentation is, as stated at the outset of this opinion, simply wrong: misleading


       22
           The court acknowledges that the committee comments go on to hedge somewhat on the
question, stating that “it is not clear that an omission by itself is sufficient to comprise a scheme to
defraud.” [428] But the committee’s note further explains that the issue providing pause arises in
the context of honest services fraud, which is not at issue in this case. And, in any event, the
committee’s note fails to acknowledge Coscia’s express affirmation of an instruction that: “A
scheme to defraud need not involve any false statement or misrepresentation of fact.” Again,
pattern instructions are only authoritative where the court of appeals has expressly affirmed their
accuracy—as in Coscia and Doherty. United States v. Rainone, 816 F.3d 490, 495 (7th Cir. 2016)
(“pattern jury instructions cannot override precedent”); Kingsley v. Hendrickson, 744 F.3d 443,
452 (7th Cir. 2014) (pattern instructions “are persuasive only to the extent that they accurately
restate the law of this circuit”), vacated and remanded on other grounds, 135 S. Ct. 2466 (2015).


                                                  23
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 24 of 37 PageID #:666




omissions are actionable under the mail and wire fraud statutes. As a fallback to their untenable

absolutist position, however, the defendants maintain that omissions can suffice for liability under

the mail fraud statute “only” where the alleged fraudster owes a fiduciary duty to disclose the

omitted information. Def. Br. at 19, ECF No. 76. But that contention is equally flawed.

       This Circuit has repeatedly stated that the existence of a fiduciary, regulatory, or statutory

duty to disclose material information is not required to make an omission actionable under the mail

and wire fraud statutes. Consistent with the proposition that a scheme to defraud does not require

affirmative misstatements, the Seventh Circuit has repeatedly acknowledged that “the concept of

a misrepresentation,” as it applies in the context of the mail and wire fraud statutes, includes not

only affirmative misstatements but also “the omission or concealment of material information,

even absent an affirmative duty to disclose, if the omission was intended to induce a false belief

and action to the advantage of the schemer and the disadvantage of the victim.” Weimert, 819 F.3d

at 355 (emphasis added).23 As the Seventh Circuit observed more than 30 years ago, “[i]t requires

no extended discussion of authority to demonstrate that omissions or concealment of material

information can constitute fraud . . . cognizable under the mail fraud statute, without proof of a

duty to disclose the information pursuant to a specific statute or regulation.” United States v.

Keplinger, 776 F.2d 678, 697–98 (7th Cir. 1985) (collecting cases). And “while the existence of a




       23
           See also id. at 367 (“[p]roof of a breach of fiduciary duty is neither necessary to nor
sufficient proof of mail or wire fraud”). This is the second reason that the defendants’ reliance on
Weimert is misplaced. Their contention that their failure to disclose that they intended to withdraw
their orders before they could be executed cannot as a matter of law be deemed fraudulent in the
absence of an affirmative duty to disclose arising from a fiduciary relationship simply ignores this
clear statement to the contrary by the Seventh Circuit. See Def. Br. at 19, citing Weimert for the
proposition that there is no duty to disclose negotiating positions).


                                                24
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 25 of 37 PageID #:666




fiduciary duty is relevant and an ingredient in some mail fraud prosecutions, it is not an essential

in all such cases.” Id. at 698 (internal punctuation omitted).24

        This is not to say, of course, that every omission of material fact in the context of any

transaction suffices to support a mail or wire fraud charge. As the Seventh Circuit further explained

in Keplinger, “we do not imply that all or even most instances of non-disclosure of information

that someone might find relevant come within the purview of the mail fraud statute; nevertheless,

under some circumstances concealment of material information is fraudulent.” Id. Whether a

failure to disclose is fraudulent depends on context.” Emery v. Am. Gen. Fin., Inc., 71 F.3d 1343,

1347 (7th Cir. 1995). “A half truth, or what is usually the same thing a misleading omission, is

actionable as fraud, including mail fraud if the mails are used to further it, if it is intended to induce

a false belief and resulting action to the advantage of the misleader and the disadvantage of the

misled.” Id. at 1348.

        Here, the context alleged is a scheme to create the illusion of market movement by placing

orders that falsely implied that the defendants intended to trade in the quantities and at the prices

reflected by those orders when in fact they intended to cancel the orders before they could be

executed. And while it is undisputed that these orders were “real” orders, in the sense that if the

defendants failed to cancel them before they were accepted by counterparties the defendants would

be required to honor them, they were nevertheless different from other orders on the market

because (it is alleged) they supplied the market with inaccurate information about the likelihood



        24
           United States v. Dick, 744 F.2d 546, 550 (7th Cir. 1984), the case the defendants cite for
this proposition, involved a fiduciary relationship, and so supports the more limited proposition
that the existence of a fiduciary relationship is relevant to the question of whether a nondisclosure
is fraudulent, it provides no support whatsoever for the proposition for which the defendants cite
it—that nondisclosure is actionable as mail or wire fraud “only” where it occurs in the context of
a fiduciary duty.


                                                   25
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 26 of 37 PageID #:666




that the orders would be executed. The indictment alleges a price manipulation scheme that was

dependent on communicating inaccurate information about the likelihood that the defendants’

Spoofing Orders would be filled.

       Viewed in this context, the defendants’ argument that they could not have misled anyone

about supply and demand because their orders were “real” and “at-risk” is unpersuasive and,

indeed, warrants rejection for the same reason that the Seventh Circuit rejected it in Coscia: “it

confuses [the question of whether the defendants placed] illusory orders [not alleged] with [the

question of whether those orders created] an illusion of market movement [which is alleged].” 866

F.3d at 797. Even “real” and “at-risk” orders that create an illusion of market movement can be

fraudulent where they inject inaccurate information into the market. And let’s not lose sight of the

fact (assumed for now to be true) that these orders were not just misleading, but criminal;

independent of whether the defendants were committing wire fraud, they were (at least after July

10, 2010) violating the anti-spoofing provision of the Commodities Exchange Act, 7 U.S.C.

§ 6c(a)(5)(C) and § 13(a)(2). With all this as the background to assess the defendants’ conduct,

their failures to disclose that the Spoofing Orders were less likely to be filled is no “mere omission”

to inform traders about information that they might find relevant to a decision to trade; it is an

active misrepresentation of the true supply and demand for the commodities that were the subject

of the Spoofing Orders that renders the market price of the commodity less accurate. That is

precisely how, in Dial, the Seventh Circuit described the defendants’ failure to disclose they were

trading on an unmargined account: “an active misrepresentation” that could “reduce the accuracy

of the market as a device for forecasting price.” 757 F.2d at 169.

       This case presents an alleged scheme to move the market price of commodities and, in this

context, it is reasonable to understand the scheme to rest on the provision of false information to




                                                  26
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 27 of 37 PageID #:666




the market. As such, there is no good reason to exempt failures to disclose misleading information

from the ambit of the wire fraud statute and certainly the absence of a fiduciary relationship

between futures traders is not one. Cf. Emery, 71 F.3d at 1348 (“it is not true that if you are not a

fiduciary anything goes, short of false statements”). “Fraud and deceit are not legitimate market

forces. Fundamentally, markets are information processing systems. The market price is only as

“real” as the data that inform the process of price discovery. By the same token, the market price

is “artificial” when the market is misinformed.” United States v. Reliant Energy Servs., Inc., 420

F. Supp. 2d 1043, 1058 (N.D. Cal. 2006). As alleged, the Spoofing Orders created artificial prices

by injecting misleading information into the market that the defendants “intended to induce a false

belief and resulting action to the advantage of the misleader and the disadvantage of the misled.”

As such, the Spoofing Orders fit comfortably within the ambit of the wire fraud statute’s

prohibition on false and misleading statements in furtherance of a scheme to defraud, as those

statutes have long been understood in this Circuit:

       Under the mail and wire fraud statutes it is unlawful to make false or misleading
       statements in furtherance of the scheme. It is also unlawful to speak half truths or
       to omit to state facts necessary to make the statements made in light of the
       circumstances under which they were made not misleading. Absent such
       circumstances mere omissions do not constitute fraud under the mail and wire fraud
       statutes. The statements need not be false or fraudulent on their face and the
       defendant need not misrepresent any fact since all that is necessary is that the
       scheme be reasonably calculated to deceive those to whom the statements are
       made.

United States v. Biesiadecki, 933 F.2d 539, 543 (7th Cir.1991) (approved jury instruction).

                       Whether the defendants’ trading activity deceived others
                       is a question of fact.

       All of this assumes, of course, that the government will be able to prove that when the

defendants placed the Spoofing Orders they did not intend to execute them and that those orders

in fact misled other market participants. And, at least for purposes of this motion, the defendants



                                                 27
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 28 of 37 PageID #:666




do not dispute the foundational facts alleged about their trading. They don’t contend that the

government has mischaracterized the mechanics, or the objectives, of their trading practices, or

even their alleged intent, when placing orders, to cancel them before they could be executed

(though quick to add that the defendants intended to honor any orders that were executed before

they could be canceled. And if those were the only relevant fact issues, there would be no need for

a trial and this case could, indeed, be resolved by the court as a matter of law. See, e.g., United

States v. Risk, 843 F.2d 1059, 1061 (7th Cir. 1988) (distinguishing between an argument that the

evidence is insufficient with one based on failure to allege a crime and affirming dismissal of

indictment where undisputed facts showed that defendant could not, as a matter of law, be guilty

of failing to file currency structuring reports).

        But while they do not presently dispute certain subsidiary facts alleged in the indictment

to support their argument that they cannot be guilty of wire fraud, the defendants vigorously

dispute the central fact question in this case: whether the defendants’ orders communicated

materially false information to other traders. The Government concedes that the indictment does

not allege that either defendant made affirmative false statements in placing the Spoofing Orders.

Oral Arg. Tr. at 36, ECF No. 91. But, as discussed in detail in the preceding section, the premise

of the indictment is that in placing orders that they did not intend to fill, the defendants deceived

and misled other market participants about their trading intentions and, therefore, about the true

supply of and demand for the commodity that was the subject of the orders.

        The defendants insist that their orders “neither communicated false supply or demand nor

implied anything (false or otherwise) about Defendants’ subjective hopes or intent.” Def. Mem. at

3, ECF No. 76. The amici echo the argument. See, e.g., BPI Br. at 8, ECF No. 96 (“When an order

is placed on COMEX, the only information conveyed to the market is the commodity to be traded,




                                                    28
   Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 29 of 37 PageID #:666




the price of the order, and the quantity available to trade at that price.”); FIA Br. at 5, ECF No.

107 (“Orders to purchase or sell COMEX-listed futures communicate only the futures contract

offered to be traded, the price, whether the order is to buy . . . or sell . . . and the quantity of futures

contracts to be bought or sold.”). The defendants maintain that the Spoofing Orders could not

mislead anyone about supply and demand because supply is simply what we call the amalgamation

of offers to sell (supply) and to buy (demand) that are open on the market at any given point in

time. If the defendants’ offers were real, in the sense that they could be filled, they constituted real

components of the supply and demand for the relevant commodities when they were open on the

market.

        But, as discussed in detail in the preceding section, this argument ignores the central

allegation that the information about supply and demand that the Spoofing Orders injected into the

market was artificial because it was not based on a genuine intent to execute the orders being

placed. Whether there was anything false or misleading about the communications the defendants

made when they placed Spoofing Orders will depend on what their bids and offers meant to other

market participants. What, if anything, beyond commodity, price, and quantity an order conveys

is plainly a question of fact and the defendants’ arguments about whether their Spoofing Orders

carried any implied misrepresentations are arguments about the sufficiency of the evidence that

will be presented in the case and have no place in assessing the adequacy of an indictment. Perhaps

the defendants are right, and traders do not, as the government alleges, expect that their

counterparts necessarily intend, at the time they place an order, to fill that order. Or, perhaps,

understanding that Spoofing Orders are criminal under the Commodities Exchange Act and

prohibited on the COMEX, traders do understand that the placement of an order carries with it an

implicit statement that the party placing the order intends to fill the order. Perhaps there is no




                                                    29
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 30 of 37 PageID #:666




consensus as to the import of an open order on the market. Perhaps traders recognize that unusually

large orders may be outliers that cannot be relied upon as indicators of market forces. Given the

permitted use of iceberg orders, perhaps traders routinely assume that order volumes are generally

understated. Perhaps their own trading strategies are designed to exploit what they perceive to be

unusually large orders (perhaps, for example, they try to inject themselves into the spoofing

process). Perhaps differences between high-frequency programmed trading and manual trading

affect the understanding of what the placement of an order conveys.25 Perhaps manual trading

strategies are independent of micro-changes in the market price or available volume of a

commodity.26

        The answers to these questions are neither self-evident nor undisputed. Citing Sullivan &

Long v. Scattered Corp., 47 F.3d 857 (7th Cir. 1995), however, the defendants insist that this Court

may declare, as a matter of law, that the placement of an order on the COMEX carries with it no

implied representation of an intent to fill the order. In Sullivan & Long, the defendants submit, the

Seventh Circuit “rejected out of hand the plaintiff’s theory” that short sellers implicitly warrant

that they won’t short to a degree that jeopardizes their financial security. Def. Br. at 17-18. That’s

not so. As the discussion makes clear, the plaintiffs in Sullivan & Long—unlike the government

here—alleged “no representations, true or false, actual or implicit” in connection with the

transactions (there, short sales) at issue. 47 F.3d at 864. In the absence of such allegations, it is not


        25
           See, e.g., note 10, supra. As discussed at oral argument, distinctions between high-
frequency programmed trading and manual trading might be relevant—that so-called manual
trades remain open for significantly longer might, for example, bear on whether it is reasonable to
infer an intent to cancel before the order was filled. But whether such distinctions exist and are
material requires factual development.
        26
          This list is intended neither as a determination that these issues are necessarily relevant
to the question of what implicit information the Spoofing Orders communicated to the market nor
as an exhaustive catalog of the issues that might bear on that question.


                                                   30
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 31 of 37 PageID #:666




surprising that the court concluded that the sales at issue carried no misrepresentations. Moreover,

it was actually Judge Posner, rather than the plaintiffs, who suggested (in dicta) that short sales

might be argued to carry an implicit warranty that the sales would not jeopardize the short seller’s

financial solvency, but dismissed the significance (i.e., the materiality) of such a misrepresentation

because “there is as yet no rule” that bars shorting to that degree. Id. Here, of course, there is such

a rule; given that spoofing, as a matter of law, constitutes a crime, the defendants’ argument that

this court can declare, as a matter of law, that futures trades carry no implicit warranty that they

are not unlawful due to lack of intent to fill the order, is quite unpersuasive.27

       The defendants’ attempt to liken the scheme charged here to those merely involving “sharp

dealing or unethical conduct,” which fall outside the ambit of the mail and wire fraud statutes, fails

for similar reasons: the conduct at issue here is alleged to involve market manipulation; it cannot

be dismissed as a matter of law as merely part of the deception inherent in typical arms-length

business negotiations. The defendants rely on the Seventh Circuit’s opinion in United States v.

Weimert, 819 F.3d 351 (7th Cir. 2016) for this argument. There, the Seventh Circuit reversed a

wire fraud conviction where the evidence addressed “not material facts or promises but rather

parties’ negotiating positions,” which the court defined as “the preferences, values, and priorities”

of the parties. Id. at 366. Statements as to those subjective elements, the court held, “are not


       27
           It bears noting as well that the fundamental premise of the Seventh Circuit’s holding in
Sullivan & Long is that short selling promotes the central goal of the securities laws—namely “to
prevent practices that impair the function of stock markets in enabling people to buy and sell
securities at prices that reflected undistorted . . . estimates of the underlying economic value of the
securities traded.” 47 F.3d at 861. Short selling, the court concluded as a matter of law,
“accelerate[s] rather than retard[s] the convergence between the price of a stock and its underlying
economic value.” Id. The practice has, therefore, exactly the opposite effect of a spoofing scheme,
which is alleged to have distorted the economic value of the commodities that were the subject of
the spoofing orders. Presumably, however, the defendants do not agree that a practice that
accelerates rather than retards the divergence of between the price and value of a commodity
constitutes a scheme to defraud as a matter of law.


                                                  31
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 32 of 37 PageID #:666




material for purposes of mail and wire fraud.” Id. at 364. The deception alleged in this case does

not involve “negotiating positions,” but rather the (alleged) fact that the defendants did not intend

to execute the orders they placed on the market. Independent of the application of the wire fraud

statute, the conduct alleged is criminal and failing to disclose that a bid is unlawful cannot be said,

as a matter of law, to be immaterial.28 Indeed, in Weimert the majority distinguished a good faith

“stalking horse” bidder from “a bidder who does not actually mean to follow through on the bid,

but whose bid is being used by the seller to trick another potential bidder to make or increase a

bid.” 819 F.3d at 364-65.29 The Court expressly declined to extend its holding that failure to

disclose negotiating positions is not wire fraud to that circumstance because the evidence in

Weimert was clear that the bid at issue “was anything other than a good-faith bid.” Id. at 365.

       Ultimately, whether the defendants’ “Spoofing Orders” were “anything other than a good-

faith bid” must be resolved at a trial. But for purposes of addressing the defendants’ motion, this

question (and the subsidiary questions on which it depends) must be answered in the government’s

favor.30 The indictment, while lacking allegations that the defendants made false statements to

carry out their scheme, alleges that the defendants’ orders implicitly misrepresented their intention

to trade and therefore deceived other traders about the true state of supply and demand in the




       28
          This is the third reason that the defendants’ reliance on Weimert is misplaced. See supra
notes 9 and 23.
       29
          Cf. Wharft (Holdings) Ltd. v. United Int’l Holdings, Inc., 532 U.S. 588, 596 (2001) (“To
sell an option while secretly intending not to permit the option’s exercise is misleading, because a
buyer normally presumes good faith.”).
       30
         Weimert, it is also relevant to note, was decided on summary judgment, on the basis of
an extensive factual record that included testimony before the SEC. Here, by contrast, the
defendants’ arguments are, as yet, unsupported by evidence. At this juncture, the Court is required
to accept the truth of the indictment’s allegations that the Spoofing Orders “were material
misrepresentations” about their intention to execute the Spoofing Orders they placed. Ind. ¶ 11.


                                                  32
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 33 of 37 PageID #:666




market. On a motion to dismiss, the indictment’s allegations—not those of the defendants—are

the allegations that must be credited. Taking all of the facts alleged in the indictment as true, the

indictment describes a scheme to defraud commodities market participants by deceiving them

about the direction of the market by the placement of Spoofing Orders—that is, orders that they

intended to cancel before they could be executed. And because the scheme alleged involved the

use of interstate wire communications, the indictment adequately charges violations of the wire

fraud statute.

        B.       The Wire Fraud Statute Is Not Unconstitutionally Vague.

        The defendants also argue that the wire fraud statute is unconstitutionally vague as applied

to the scheme alleged in the indictment. A challenge that a statute is unconstitutionally vague is a

due process challenge. “To satisfy due process, a penal statute must define the criminal offense [1]

with sufficient definiteness that ordinary people can understand what conduct is prohibited and [2]

in a manner that does not encourage arbitrary and discriminatory enforcement.” Skilling v. United

States, 561 U.S. 358, 402-03 (2010); see also United States v. Hausmann, 345 f3d 952, 958 (7th

Cir. 2003) (rejecting vagueness challenge to honest services mail and wire fraud). That is, “the

void-for-vagueness doctrine addresses concerns about (1) fair notice and (2) arbitrary and

discriminatory prosecutions.” Skilling, 561 U.S. at 412.

        As for notice, the defendants’ vagueness challenge fails because the very same reasons that

underlie the conclusion that the alleged spoofing scheme is actionable under the wire fraud statute

also rebut the asserted lack of notice. The defendants acknowledged as much during oral argument

in stating that “the primary value of going through the vagueness analysis is actually to show, for

the reasons Mr. McGovern has just gone through, what a radical departure permitting the

government to go forward with wire fraud charging this conduct would be . . . .” Oral Arg. Tr. at

18, ECF No. 91. Having concluded that the wire fraud statute has long encompassed implied


                                                 33
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 34 of 37 PageID #:666




misrepresentations, and that its application here does not represent a radical expansion in the

statute’s reach, the defendants’ argument that the statute does not provide fair notice that implied

misrepresentations can be actionable as wire fraud also fails; it is no more persuasive when

presented in the context of a vagueness challenge.

       Noting that their conduct predates the Coscia prosecution, the defendants protest that they

had no notice that spoofing would be deemed to constitute wire fraud. The novelty of this

prosecution, however, is in large measure a function of the novelty of the scheme. As the Seventh

Circuit explained in Coscia, spoofing is a relatively new phenomenon aided by the development

of high-frequency programmed trading. The mail and wire fraud statutes can, of course, be applied

to new fact contexts; fraud is “as versable as human ingenuity.” Weiss v. United States, 122 F.2d

675, 681 (5th Cir. 1941). The defendants, moreover, heap too much weight on the fact that in

Coscia the government did not charge wire fraud. The reasons why an indictment includes some

charges and not others are often inscrutable and in any event there is certainly no rule that requires

the government to include in an indictment every conceivable charge.31 And it is entirely

inaccurate to say, as the defendants do, that “the Seventh Circuit in Coscia was unwilling to

conclude” that spoofing involved the making of a false statement; the Court of Appeals merely

noted that no such proof was needed under subsection (1) of the commodities fraud statute.




       31
          The defendants speculate that the government charged wire fraud in this case rather than
commodities fraud because the statute of limitations for wire fraud is longer. Def. Br. at 4, ECF
No. 76. Accurate or not, the premise is unremarkable; prosecutors often resort to charging statutes
that provide a longer limitations period to preserve a prosecution—sometimes successfully,
sometimes not. Cf. United States v. Banyan, 933 F.3d 548, 551 (6th Cir. 2019) (observing that
government would have prevailed had it charged mail or wire fraud in mortgage loan fraud scheme,
but blew that statute and instead charged bank fraud, with a longer limitations period, resulting in
acquittal because mortgage lenders were not financial institutions).


                                                 34
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 35 of 37 PageID #:666




       The premise that this prosecution represents a novel use of the wire fraud statute, moreover,

depends upon the granularity of the scheme’s description. As the Seventh Circuit characterized the

spoofing scheme in Coscia, it was a market manipulation scheme designed “to pump and deflate

the market”—in other words, it was akin to the “pump and dump” schemes that have frequently

been prosecuted under the mail and wire fraud statutes. See, e.g., Pickholz et al., Recent trends in

securities-related mail and wire fraud prosecutions—Market manipulation, 21 SEC. CRIMES § 6:36

(Nov. 2018 Update) (“Mail fraud charges are routinely included in prosecutions charging market

manipulation, especially so-called “pump-and-dump” schemes”; collecting cases). What the

defendants claim as unprecedented is really not the use of wire fraud to charge a market

manipulation scheme, but the prosecution of such a scheme based on implied, rather than express,

misrepresentations. As discussed, however, implied misrepresentations have long been actionable

under the mail and wire fraud statutes. And, as Dial illustrates, implied misrepresentations by

futures traders made to counterparties about the bona fides of their bids and offers have been

recognized in this Circuit as actionable under the wire fraud statute. That degree of granularity

easily passes constitutional muster.

       As for the second prong—arbitrary enforcement—the defendants argue that prosecuting

spoofing as wire fraud would open the door to prosecutions based on the employment of routine

and expressly permitted trading practices such as fill-or-kill and iceberg orders that, like spoofing

orders, obscure the effect of the order on supply and demand.32 Reply at 14, ECF No. 85. The



       32
           To the extent that the defendants and amici contend that applying the wire fraud statute
to implied misrepresentations will permit prosecutors to run amuck and wreak havoc on the
operation of the commodities markets, there are two ready responses. First, placing orders that
aren’t intended to be executed is already unlawful, under both the CEA and the commodities fraud
statute. If assessing a trader’s intent to execute a trade at the time the order is placed is a dire
problem for the commodities markets (neither the defendants nor amici have identified evidence
that making spoofing criminal has chilled trading or had any other adverse effects), it is a problem


                                                 35
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 36 of 37 PageID #:666




comparison is inapt, however, for at least two reasons, both having to do with intent. First, as the

government observes, these routine practices do not involve the placement of orders that the traders

do not intend to fill. What is alleged to be illusory here is not the orders themselves but the intent

that animates them. The Spoofing Orders (it is alleged) impliedly misrepresented the defendants’

intention, at the time they were placed, to fill the orders. Prosecuting a scheme to deceive the

market in that manner does not open the door to prosecutions based on routine trading practices

that do not involve similar deception about whether the order is a bona fide representation of a

trader’s intent to execute a trade at the price bid or offered.

        Second, the defendants ignore entirely the requirement of intent to defraud. The Supreme

Court has repeatedly observed, however, that “[i]nstead of adopting a circumscribed view of what

it means for a claim”—or here a scheme—"to be false or fraudulent, concerns about fair notice

and open-ended liability can be effectively addressed through strict enforcement of . . . materiality

and scienter requirements.” Escobar, 136 S. Ct. at 2002 (cleaned up). A scienter requirement, in

particular, “alleviates vagueness concerns, narrows the scope of the prohibition, and limits

prosecutorial discretion.” McFadden v. United States, 135 S. Ct. 2298, 2307 (2015) (quoting

Gonzales v. Carhart, 550 U.S. 124, 149, 150 (2007; internal quotation marks and brackets

omitted)). The wire fraud statute requires proof both that the misrepresentation (whether express




that has existed at least since 2010; that horse is out of the barn, yet Congress has seen no need to
adjust its approach. And second, to the extent the argument is based on policy considerations,
rather than interpretations of the statute itself, the argument is misdirected. Sandoz Inc. v. Amgen
Inc., 137 S. Ct. 1664, 1678 (2017) (“[e]ven if we were persuaded that Amgen had the better of the
policy arguments, those arguments could not overcome the statute's plain language”); United
States v. Thompson, 901 F.3d 785, 787 (7th Cir. 2018), cert. denied, 139 S. Ct. 1618 (2019)
“policy-based reasons” for adopting a different interpretation of a statute “are best suited for the
policymakers, not the courts.”). Whether criminal enforcement of a statute represents good policy
or bad policy is not part of this court’s task in assessing a vagueness challenge. The test is whether
the statute provides fair notice and precludes arbitrary enforcement.


                                                  36
  Case: 1:18-cr-00035 Document #: 119 Filed: 10/21/19 Page 37 of 37 PageID #:666




or implied) is material and that the scheme be executed with intent to defraud. These elements

effectively mitigate any risk that applying the mail fraud statute to spoofing will invite arbitrary

enforcement of traders engaged in routine trading practices. Indeed, they also mitigate concerns

about inadequate notice. See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

489, 499 (1982) (“the Court has recognized that a scienter requirement may mitigate a law's

vagueness, especially with respect to the adequacy of notice to the complainant that his conduct is

proscribed”).

                                         *       *       *

       In short: Wire fraud does not require proof of affirmative misstatements; implied

misrepresentations will also suffice. That has long been clear and since intent to defraud is also

required under the statute, its application to a spoofing scheme does not implicate vagueness

concerns. Whether the defendants made implied misrepresentations, whether they were material,

and whether the defendants intended to defraud other market participants are questions of fact. As

they are vigorously contested, they must be resolved at trial. The defendants’ motion to dismiss

the indictment is denied.




                                                             ______________________
Dated: October 21, 2019                                      John J. Tharp, Jr.
                                                             United States District Judge




                                                37
